DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mando (KR 2018-0047864) (machine translation attached).
Regarding claim 1, Mando discloses a brake apparatus for a vehicle (see machine translation, ¶ 0001; FIG. 1), comprising: a screw bar (133) positioned in a caliper body (120), connected to receive a rotational movement from a motor part (154) and configured to rotate in response to receiving the rotational movement (see machine translation, ¶ 0030); a nut part (135) engaged with the screw bar (see FIG. 1; see also machine translation, ¶ 0026) and configured to move toward a brake disk when the screw bar rotates (see machine translation, ¶ 0027); an O-ring part (190) disposed at a sealing space (170) positioned between the screw bar and the caliper body (see FIG. 2), and in contact with and surrounding the screw bar (see FIG. 2); and a backup ring part (181, 182) disposed at the sealing space (see FIG. 1), in contact with the O-ring part and in contact with and surrounding the screw bar (see FIG. 2), the backup ring part including: a backup ring body (A) (see Annotated FIG. 2, below) in contact with the caliper body and having a constant horizontal width with respect to vertical distance from the screw bar (see Annotated FIG. 2, below); and a backup-ring inclined part (B) (see Annotated FIG. 2, below) extending from the backup ring body (see Annotated FIG. 2, below), in contact with the O-ring part and having a horizontal width decreasing along the vertical distance from the screw bar (see Annotated FIG. 2, below).

    PNG
    media_image1.png
    883
    850
    media_image1.png
    Greyscale

Regarding claim 2, Mando discloses that the O-ring part is elastically deformed to correspond to the backup-ring inclined part during a relative motion between the caliper body and the screw bar (see FIG. 3), and pressurizes the backup- ring inclined part toward the screw bar (see e.g. ¶ 0038, o-ring (190) is pressed against angled surface (183), thereby creating a pressurizing force acting radially inwardly on the backup ring (181, 182) toward the screw bar).
Regarding claim 3, Mando discloses that the backup-ring inclined part has an inclined surface (183) in contact with the O-ring part (see FIG. 2).
Regarding claim 4, Mando discloses that during a relative motion between the caliper body and the screw bar, the O-ring part is elastically deformed along the backup-ring inclined part (see FIG. 2), and pressurizes the backup-ring inclined part (see e.g. ¶ 0038, o-ring (190) is pressed against angled surface (183), thereby creating a pressurizing force acting radially inwardly on the backup ring (181, 182) toward the screw bar).
Regarding claim 5, Mando discloses that the screw bar comprises: a first screw bar (see FIG. 1, portion of (131) left of flange (132)) engaged and coupled with the nut part (see FIG. 1); a second screw bar (see FIG. 1, portion of (131) right of flange (132)) connected to the first screw bar and the motor part, and having an outside surrounded by the O-ring part and the backup ring part (see FIGS. 1, 2); and a third screw bar (132) extended from a circumference of the second screw bar to the outside of the second screw bar (see FIGS. 1, 2).
Regarding claim 6, Mando discloses a piston part (121) installed in a shape shaped to cover an outside of the nut part (see FIG. 1), and moved with the nut part so as to pressurize a pad member (see FIG. 1).
Regarding claim 7, Mando discloses that the pad member comprises: a back plate (111) disposed to face the piston part (see FIG. 1), and pressurized by the piston part (see FIG. 1); and a friction member (113) coupled to a surface of the back plate, facing the brake disk (D) (see FIG. 1).
Regarding claim 8, Mando discloses that the piston part is formed in a cylindrical shape, one side of the piston part, into which the screw bar is inserted, is open, and the other side of the piston part, facing the pad member, is closed (see FIG. 1).
Regarding claim 9, Mando discloses that the screw bar is rotated in a predetermined direction, the nut part is moved toward the brake disk or the opposite side of the brake disk according to a rotation direction of the screw bar, while converting a rotational motion of the screw bar into a linear motion (see machine translation, ¶ 0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mando (KR 2018-0047864) (machine translation attached), as applied to claim 1, above, and further in view of Sievenpiper (US 3,765,690).
Regarding claim 10, Mando discloses that the O-ring part is elastically deformed during a relative motion between the caliper body and the screw bar (see FIG. 2), and pressurizes the backup ring part toward the screw bar (see e.g. ¶ 0038, o-ring (190) is pressed against angled surface (183), thereby creating a pressurizing force acting radially inwardly on the backup ring (181, 182) toward the screw bar). 
Mando does not disclose that the backup ring is pressurized toward the screw bar such that the backup ring part is contacted with the screw bar as a result of the pressurization.  
Sievenpiper teaches a sealing member comprising an O-ring part (54) and a backup ring part (56), wherein the O-ring part pressurizes the back-up ring toward a rod (14) such that the backup ring part is contacted with the rod (see col. 5, lines 19-28).  
It would have been obvious to configure the backup ring of Mando to be deformable such that it contacts the screw bar upon pressurization by the O-ring to increase the sealing effect between the backup ring and the screw rod during high pressure situations (see e.g. Sievenpiper, col. 5, lines 19-28).    
Response to Arguments
Applicant's arguments filed 02-Nov-2022 have been fully considered but are moot in view of the new grounds of rejection noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
November 2, 2022